         Case 5:18-cr-00227-SLP Document 122 Filed 10/10/19 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )
                                              )
v.                                            )         Case No. CR-18-227-SLP
                                              )
JOSEPH MALDONADO-PASSAGE,                     )
                                              )
                     Defendant.               )

               UNOPPOSED MOTION FOR EXTENSION OF TIME
             TO FILE DEFENDANT’S SENTENCING MEMORANDUM

        Counsel for defendant, Joseph Maldonado-Passage, move the Court to extend the date

to file defendant’s sentencing memorandum. The government does not oppose this motion.

In support of this request, counsel states:

        1)    The final Presentence Report was filed October 1, 2019. In accordance with

Fed.R.Crim.P. 32.2, defendant’s sentencing memorandum must be filed within 14 days after

receipt of the final presentence report. The sentencing memorandum is due October 15,

2019.    William P. Earley, Assistant Federal Public Defender, is responsible for the

completion of a sentencing memorandum in this case;

        2)    No previous extensions of time have been requested to file defendant’s

sentencing memorandum;

        3)    William P. Earley is co-counsel in the case of United States v. Terrence Hill,

CR-19-32-D (W.D. of Okla.). The Hill case proceeded to jury trial beginning October 8,

2019, and was submitted to the jury for deliberations October 10, 2019. Counsel has also
          Case 5:18-cr-00227-SLP Document 122 Filed 10/10/19 Page 2 of 3



been finalizing Appellant’s opening brief in United States v. Rogers, Tenth Circuit Case

Number 19-6083. Appellant’s opening brief will be filed October 10, 2019;

         4)   In addition to the referenced matters, after disclosure of the final Presentence

Report in the instant case counsel was appointed in several new felony cases and had to meet

prior deadlines to submit Presentence Report objections and sentencing memoranda in other

cases;

         5)   The revisions to the initial Presentence Report in this case have resulted in a

twenty-four page Addendum to the report. Due to matters in the other cases referenced

above, counsel has not had an opportunity to review the revised report with Mr. Maldonado-

Passage or review a preliminary draft of a sentencing memorandum with him;

         6)   This case is complex and involves a significant amount of discovery. As the

final Presentence Report reflects, several issues remain unresolved and require substantive

briefing. Counsel intends to review the sentencing memorandum with Mr. Maldonado-

Passage prior to filing to ensure the issues are narrowed properly and briefed thoroughly for

the Court’s consideration;

         7)   Counsel is requesting the date for filing the sentencing memorandum be

extended one week, to October 22, 2019;

         8)   Amanda Green, Assistant United States Attorney, advised the government does

not oppose the request for an extension of time.




                                              2
         Case 5:18-cr-00227-SLP Document 122 Filed 10/10/19 Page 3 of 3



       Based on the preceding, counsel requests the deadline to submit Mr. Maldonado-

Passage’s sentencing memorandum be extended to October 22, 2019.

                                     Respectfully submitted,


                                     s/ William P. Earley
                                     WILLIAM P. EARLEY
                                     Bar Number 11293
                                     KYLE E. WACKENHEIM
                                     Bar Number 30760
                                     ASSISTANT FEDERAL PUBLIC DEFENDERS
                                     SUITE 109, 215 DEAN A. McGEE AVENUE
                                     OKLAHOMA CITY, OKLAHOMA 73102
                                     (405)609-5930 FAX (405) 609-5932
                                     E-mail william.earley@fd.org



                              CERTIFICATE OF SERVICE

        I hereby certify that on this the 10th day of October, 2019, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic filing to the following ECF registrants: Amanda Green and Charles
Brown, Assistant United States Attorneys.

                                     s/ William P. Earley
                                     WILLIAM P. EARLEY




                                               3
